DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that the pending claims 2-21 were presented in a preliminary amendment filed prior to the mailing of a first Office action and were not examined by the Office. Examiner would like to point out that according to MPEP 714.01(e), it deems the amendment filed as a preliminary amendment on 08/16/2021 should not be approved and since it is not approved, it does not exist. Therefore the amendment filed on 11/18/2021 (claims 2-21) currently acts as the amendment to the original set (which was only claim 1) and will be examined accordingly. See MPEP 714.01(e).
Regarding newly added independent claim 2, Applicant alleges that Liss does not disclose “measure a deviation of a current associated with a media presentation device over at least a threshold duration of time, the deviation relative to a first value; determine, based on whether the deviation was less than a threshold percentage of the first value, whether the media presentation device was in a static display state at a time corresponding to an exception reported by a media device meter.”  Examiner respectfully disagrees. Liss discloses (¶0086, ¶0087) when the current/power 
See the new rejection made below.

Double Patenting
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6 of U.S. Patent No. 10,856,045. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is an obvious variation, recited similarly to the patented subject matter. The table below shows the claim sets similarities. 

Instant Application # 17/107,198
US Patent 10,856,045
2. An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least: measure a deviation of a current associated with a media presentation device over at least a threshold duration of time, the deviation relative to a first value; determine, based on whether the deviation was less than a threshold percentage of the first value, whether the media presentation device was in a static display state at a time corresponding to an exception reported by a media device meter; and 






process the exception reported by the media device meter based on a determination that the media presentation device was in the static display state.  

1. A media meter exception handling apparatus comprising: a static display detector to determine whether current measurements for a media presentation device at a time corresponding to an exception reported by a media device meter indicate the media presentation device was in a static display state at the time corresponding to the exception, the static display detector to determine the media presentation device was in the static display state when the current measurements deviate from a first current value by less than a deviation threshold for a duration threshold, the first current value corresponding to the time of the exception, the deviation threshold determined based on a percentage of the first current value; 
…
an exception modifier to determine whether to modify the exception based on whether the media presentation device was in the static display state…at the time of the exception.

3. The apparatus of claim 2, wherein to process the exception, the processor circuitry is to flag the exception as correct in response to the determination that the media presentation device was in the static display state.  

2. The apparatus of claim 1, wherein the exception modifier is to flag the exception as correct in response to the media presentation device being in the static display state at the time of the exception.
4. The apparatus of claim 2, wherein the processor circuitry is to determine whether the media presentation device was in a muted viewing state at the time of the exception in response to a determination that the media presentation device was not in the static display state, the processor circuitry to determine whether the media presentation device was in the 




3. The apparatus of claim 1, wherein the exception modifier is to flag the exception as correct in response to the media presentation device being in the muted viewing state at the time of the exception.
6. The apparatus of claim 4, wherein the processor circuitry is to flag the exception as incorrect in response to a determination that the media presentation device was not in the muted viewing state.  

4. The apparatus of claim 1, wherein the exception modifier is to flag the exception as incorrect in response to the media presentation device not being in the static display state at the time of the exception and not being in the muted viewing state at the time of the exception.

7. The apparatus of claim 4, wherein the audio level is obtained from the media device meter.  

5. The apparatus of claim 1, wherein the audio level is received from the media device meter.
8. The apparatus of claim 2, wherein the current is measured with at least one of the media device meter or a sensor that is to monitor current drawn by the media presentation device.

6. The apparatus of claim 1, wherein the current measurements are received from at least one of the media device meter or a sensor that is to monitor current drawn by the media presentation device from an outlet.

Claims 9-21 includes similar claim language as above claims 2-8

See similar claim language in above mentioned claims 1-6.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 2, 3, 8-10, 15-17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2013/0215006 to Liss (“Liss”).
Regarding claim 2, “An apparatus comprising: at least one memory; instructions in the apparatus; and processor circuitry to execute the instructions to at least” reads on the method/apparatus that stored an indication that the information presentation device is in an indeterminate state (abstract) disclosed by Liss and represented in Fig. 1.  Liss further discloses (¶0097, ¶0098) that the system stores machine readable instructions on the tangible storage medium executed by the processor as represented in Fig. 16.
As to “measure a deviation of a current associated with a media presentation device over at least a threshold duration of time, the deviation relative to a first value” Liss discloses (¶0086, ¶0087) when the current/power measurement is between the OFF and ON thresholds for a delay period, it is determined that the presentation device is in low power consuming state as represented in Fig. 11 (elements T7-T8-T9); (¶0092) during the indeterminate state, the received power measurement remains below the ON state threshold for a delay period where this period is determined as low power consuming/incorrect state (the time of exception).
As to “determine, based on whether the deviation was less than a threshold percentage of the first value, whether the media presentation device was in a static display state at a time corresponding to an exception reported by a media device meter” Liss discloses (¶0023, ¶0050) that when the 
As to “process the exception reported by the media device meter based on a determination that the media presentation device was in the static display state” Liss discloses (¶0043, ¶0067, ¶0109) that when the incorrect power state is detected, the system determines the correct power state using the current/power measurements and adjusts it accordingly.

Regarding claim 3, “The apparatus of claim 2, wherein to process the exception, the processor circuitry is to flag the exception as correct in response to the determination that the media presentation device was in the static display state” Liss discloses (¶0061, ¶0064, ¶0065) that when a requisite number of transition indications (e.g., running average values differing from previously logged values by at least a threshold amount have occurred, the flag is set to enable a new value to be logged rather than logging the same value from a previous iteration; by utilizing a flag to determine whether to log a new value (e.g., the current running average value 512) or the previously logged value 552, 

Regarding claim 8, “The apparatus of claim 2, wherein the current is measured with at least one of the media device meter or a sensor that is to monitor current drawn by the media presentation device” Liss discloses (¶0034, ¶0035) that the sensor monitors the amount of power/current drawn from the power source by the information presentation device and communicates this information to the meter device as represented in Fig. 1.

Regarding claim 9, see rejection similar to claim 2.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 15, see rejection similar to claim 8.

Regarding claim 16, see rejection similar to claim 2.

Regarding claim 17, see rejection similar to claim 3.

Regarding claim 21, see rejection similar to claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liss in view of US PG Pub 2016/0295279 to Srinivasan (“Srinivasan”).
Regarding claim 4, Liss meets all the limitations of the claim except “The apparatus of claim 2, wherein the processor circuitry is to determine whether the media presentation device was in a muted viewing state at the time of the exception in response to a determination that the media presentation device was not in the static display state, the processor circuitry to determine whether the media presentation device was in the muted viewing state based on an audio level associated with the media presentation device at the time of the exception.”  However, Srinivasan discloses (¶0021, ¶0087) that when the metering device obtains false and/or erroneous data from the media presentation device that the device is turned off, then (¶0090, ¶0092) the system recalibrates/modifies the presentation device values by monitoring audio signal of the presentation device; (¶0052, ¶0057, ¶0065, ¶0087) the system determines that the presentation device is muted and not outputting audio during the time period without detecting audio as represented in Fig. 8 (elements 812, 818-822, 804, 806).  Therefore, it 

Regarding claim 5, “The apparatus of claim 4, wherein the processor circuitry is to flag the exception as correct in response to a determination that the media presentation device was in the muted viewing state” Srinivasn discloses (¶0090, ¶0091) that results of the comparison of vectors to determine media presentation device state are evaluated to determine whether reference vector coefficients should be recalibrated.  For example, if the determination of the state of the presentation device is incorrect (818, 820, 822, 804) then the reference vector factor is recalibrated, and if it is correct (818, 822, END) then the system continues to monitor/ends as represented in Fig. 8.

Regarding claim 6, “The apparatus of claim 4, wherein the processor circuitry is to flag the exception as incorrect in response to a determination that the media presentation device was not in the muted viewing state” combination of Liss and Srinivasan teaches this limitation, where Liss discloses (¶0102, ¶0109) that when the system detects incorrect state of the presentation device, the system recalibrates, and Srinivasn discloses (¶0090, ¶0091) that results of 

Regarding claim 7, “The apparatus of claim 4, wherein the audio level is obtained from the media device meter” Liss discloses (¶0105, ¶0107, ¶0108) that the audio data is received using sensor at the meter device to detect the state of the presentation device as represented in Fig. 14.

Regarding claim 11, see rejection similar to claim 4.

Regarding claim 12, see rejection similar to claim 5.

Regarding claim 13, see rejection similar to claim 6.

Regarding claim 14, see rejection similar to claim 7.

Regarding claim 18, see rejection similar to claim 4.

Regarding claim 19, see rejection similar to claim 5.

Regarding claim 20, see rejection similar to claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425